770 N.W.2d 878 (2009)
Susan TKACHIK, Personal Representative of the Estate of Janet Elaine Mandeville, Plaintiff-Appellant,
v.
Frank MANDEVILLE, Jr., Defendant-Appellee.
Docket No. 138460. COA No. 280879.
Supreme Court of Michigan.
September 1, 2009.

Order
On order of the Court, the application for leave to appeal the February 5, 2009 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed whether, when a husband has abandoned his wife for the year and a half preceding her death, and the wife alone has made mortgage, tax, and insurance payments on property held as tenants by the entirety, the wife (or her estate) may receive contribution for the husband's share of these payments.